NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                               IN RE DAVID E.



                             No. 1 CA-JV 15-0393
                               FILED 4-19-2016


            Appeal from the Superior Court in Yuma County
                        No. S1400JV20110196
       The Honorable Kathryn E. Stocking-Tate, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

The Law Offices of Kelly A. Smith, Yuma
By Kelly A. Smith
Counsel for Appellant

Yuma County Attorney’s Office, Yuma
By Nathaniel T. Sorenson
Counsel for Appellee



                       MEMORANDUM DECISION

Judge Samuel A. Thumma delivered the decision of the Court, in which
Presiding Judge Peter B. Swann and Judge Donn Kessler joined.
                             IN RE DAVID E.
                            Decision of the Court

T H U M M A, Judge:

¶1            This is an appeal under Anders v. California, 386 U.S. 738 (1967)
and Maricopa County Juvenile Action No. JV-117258, 163 Ariz. 484 (App.
1989). Counsel for appellant David E. has advised the court that, after
searching the entire record, she has found no arguable question of law and
asks this court to conduct an Anders review of the record. David E. was
given the opportunity to file a supplemental brief pro se, but has not done
so. This court has reviewed the record and has found no reversible error.
Accordingly, David E.’s adjudication and resulting disposition are
affirmed.

                 FACTS AND PROCEDURAL HISTORY

¶2             In August 2015, David E. was taken into custody by Yuma
police and charged with misdemeanor shoplifting. At a continued advisory
hearing in November 2015, David E. entered an admission, which was
accepted after an appropriate colloquy. Without objection, the parties then
proceeded to disposition at that same hearing without a written disposition
report. David E. previously had been on standard probation for an
unrelated offense. After hearing from the probation officer, the State and
the juvenile, the court placed David E. on juvenile intensive probation until
his eighteenth birthday, ordered counseling and imposed fees. From David
E.’s timely appeal from his adjudication and disposition, this court has
jurisdiction pursuant to Arizona revised Statutes (A.R.S.) sections 12-
120.21(A)(1), 13-4031 and -4033 (2016).1

                               DISCUSSION

¶3           This court has reviewed and considered counsel’s brief and
has searched the entire record for reversible error. Searching the record and
brief reveals no reversible error. The record shows David E. was
represented by counsel at all relevant stages of the proceedings. The record
shows that David E. knowingly, voluntarily and intentionally admitted the
charge. From the record, all proceedings were conducted in compliance
with the Arizona Rules of Procedure for Juvenile Court. The disposition
imposed was authorized by statute.




1Absent material revisions after the relevant dates, statutes and rules cited
refer to the current version unless otherwise indicated.

                                      2
                             IN RE DAVID E.
                            Decision of the Court

                               CONCLUSION

¶4            This court has read and considered counsel’s brief and has
searched the record provided for reversible error and has found none. See
JV-117258, 163 Ariz. at 488. Accordingly, David E.’s adjudication and
disposition are affirmed.

¶5            Upon filing of this decision, counsel is directed to inform
David E. of the status of his appeal and of his future options. Counsel has
no further obligations unless, upon review, counsel identifies an issue
appropriate for submission to the Arizona Supreme Court by petition for
review. See State v. Shattuck, 140 Ariz. 582, 584–85 (1984). David E. shall have
30 days from the date of this decision to proceed, if he desires, with a pro
se motion for reconsideration or petition for review.




                                  :ama




                                         3